Citation Nr: 1741754	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  13-05 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for gastrointestinal disorder, to include as due to an undiagnosed illness.  

2.  Entitlement to service connection for swelling of the lymph nodes, to include as due to an undiagnosed illness. 

3.  Entitlement to service connection for infertility, to include as due to an undiagnosed illness.  


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Elizabeth Jamison, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from June 1985 to June 1989, and January 1991 to October 1991.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Saint Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO). The Veteran filed a timely notice of disagreement in May 2011.  The RO issued a statement of the case (SOC) in November 2012.  The Veteran subsequently perfected her appeal with a VA Form 9 in January 2013.

In December 2015, the Board remanded the Veteran's claims for service connection to afford her a Board hearing.  In April 2016, a Video Conference Board hearing was held before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.

In September 2016, the matter was remanded for further development.  An April 2017 supplemental SOC continued the denial of the issues on appeal.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.


FINDINGS OF FACT

1.  The Veteran had active military service in the Southwest Asia theater of operations during the Persian Gulf War.

2.  Swollen lymph nodes, infertility, or gastrointestinal problems is not demonstrated by the evidence of record.

3.  The record evidence does not establish objective findings or other independent evidence that verifies any gastrointestinal problems, swollen lymph nodes, or infertility.


CONCLUSIONS OF LAW

1. The criteria for service connection for a gastrointestinal disorder, to include as due to an undiagnosed illness, have not been met. 38 U.S.C.A. §§ 1110, 1117, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2016).

2. The criteria for service connection for swelling of the lymph nodes, to include as due to an undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2016).

3.  The criteria for service connection for infertility, to include as due to an undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

VA's duty to notify was satisfied by letters sent to the Veteran in April and May 2010.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also has a duty to assist a claimant in the development of a claim, which includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, VA fulfilled its duty to assist by obtaining all identified and available evidence needed to substantiate the claims.  Specifically, VA has obtained the Veteran's service treatment and personnel records.  Post-service private and VA treatment records have also been obtained, as well as VA examination reports.  Lay statements of the Veteran are also associated with the record.  

In summary, the evidence of record provides sufficient information to adequately evaluate the claims, thus further assistance with the development of evidence is not required, nor is there notice delay or deficiency identified as resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  The Board finds that VA has fulfilled its duties to notify and assist the Veteran, therefore appellate review may proceed.

II.  Service connection

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every item of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  The Board will summarize the relevant evidence and focus specifically on what the evidence shows or fails to show as to the claim.  When there is an approximate balance of evidence regarding an issue material to the determination of a matter, the benefit of the doubt in resolving the issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Principles of service connection

To establish service connection, the record must contain: (1) medical evidence of a current disorder; (2) medical evidence, or in certain circumstances, lay testimony, of in- service incurrence or aggravation of an injury or disease; and, (3) medical evidence of a nexus between the current disorder and the in-service disease or injury.  In other words, entitlement to service connection for a particular disorder requires evidence of the existence of a current disorder and evidence that the disorder resulted from a disease or injury incurred in or aggravated during service. 38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for a disease or disability first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease or disability was incurred in service.  38 C.F.R. § 3.303(d). 

Pursuant to 38 U.S.C.A. § 1117, a Persian Gulf Veteran with a qualifying chronic disability that manifests to a degree of 10 percent or more before December 31, 2021, may be entitled to compensation.  38 U.S.C.A. § 1117(a); 38 C.F.R. 
§ 3.317(a)(1) (extended from December 31, 2016 by 81 Fed. Reg. 71,382 (October 17, 2016)).  There are three avenues for finding that a chronic disability may qualify for presumptive service connection pursuant to § 1117.  Qualifying chronic disabilities include those that result from (1) "[a]n undiagnosed illness," (2) "[a] medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders, to include irritable bowel syndrome) that is defined by a cluster of signs or symptoms," or (3) "[a]ny diagnosed illness that the Secretary determines in regulations . . . warrants a presumption of service connection." 38 U.S.C.A. § 1117(a)(2)(A), (B), (C); 38 C.F.R. § 3.317(a)(2)(i)(B). 

The statute provides examples of a medically unexplained chronic multi-symptom illness: chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome.  38 U.S.C.A. § 1117(a)(2)(i)(B).  The regulation provided these same examples in 38 C.F.R. § 3.317(2)(B), however, it was amended to change the third example from irritable bowel syndrome to functional gastrointestinal disorders.  See 76 Fed.Reg. 41696 (July 15, 2011) (codified at 38 C.F.R. § 3.317(a)(2)(i)(B)(3), effective August 15, 2011 and applicable to claims pending before, filed with, or remanded to VA on or after August 15, 2011).  A note to this provision defines functional gastrointestinal disorders to include a list of specific functional gastrointestinal disorders including irritable bowel syndrome.  38 C.F.R. § 3.317(a)(2)(i)(B)(3), Note. 

In all cases where an undiagnosed illness may be present, that illness must be confirmed by objective findings.  Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  There is no requirement that there be competent evidence of a nexus between the claimed illness and service. Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Laypersons are competent to report objective signs of illness.  Id.   

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the unique and readily identifiable features of a medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994); and 38 C.F.R. § 3.159(a)(2). However, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); see 38 C.F.R. § 3.159(a)(1).   The Board is charged with the duty to assess the credibility and weight given to the evidence.  See Jandreau, supra.

Factual summary

Service treatment records indicate that the Veteran complained of diarrhea in August 1986.  She later received a typhoid immunization and subsequently complained of nausea, vomiting, and diarrhea in October 1986.  The records are silent as to a diagnosis for gastrointestinal issues, swelling of the lymph nodes, or infertility.  Upon physical examination in August 1992 in conjunction with her reserve service, the Veteran reported no significant health issues and denied any physical defects restricting her service.

The Veteran completed a medical history form for a private treatment provider in July 2009 on which she indicated that her last period occurred in May 2009.  

In April 2010, the Veteran submitted the current claims; in a supporting statement, she attributed her gastrointestinal problems, swelling of the lymph nodes of her throat and underarms, and inability to have children to her service in the Gulf region from January 1991 to October 1991.  In May 2010, VA treatment records reflect the Veteran's report of a history of her lymph nodes flaring.  She described shortness of breath, eye infections, and swollen lymph nodes related to her anxiety, rather than traditional panic attack symptoms.  VA treatment records from May 2010 also include the Veteran's report of no intestinal condition or diarrhea.

At a June 2010 VA treatment visit, the Veteran reported watery stools twice a day for the previous ten years; she also reported that she received shots while in service that stopped her periods in her 20's.  Based upon her reports, the resulting problem list included amenorrhea and watery stools.  The Veteran submitted an additional statement in support of her claim in June 2010.  She stated that she did not have a menstrual cycle after her service in the Gulf and shots received in service.  She further stated that she and her husband tried to have children, but could not, leading to divorce.

In January 2011, the Veteran underwent VA examination in conjunction with her claims.  She reported gastrointestinal problems, swelling of the lymph nodes, and infertility among her symptoms.  She stated she experienced diarrhea once daily for the past ten years and noticed swelling of her lymph nodes in her neck and axilla every now and then, unrelated to a bout of sinusitis or bronchitis.  She also reported that she received secret shots during active duty and her menses ceased in 1991.  Upon examination, the examiner noted no cervical or axillary lymphadenopathy.  As for a diagnosis, the examiner noted the Veteran made a subjective statement of intermittent axillary and neck lymphadenopathy.  A diagnosis of amenorrhea with an onset of 1991 was also included.  There was no mention in the examination report of a diagnosed gastrointestinal disability.

The Veteran provided testimony in regards to her conditions at an April 2016 Board hearing.  She reported experiencing gastrointestinal problems since approximately 2000, with symptoms being a history of weight loss and gain, stomach cramps, and diarrhea on a daily basis.  She also described her lymph nodes swelling on her neck and under her arms, without any apparent trigger.  Finally, she described receiving shots while deployed in Bahrain which caused her significant sickness.  Later, she and her husband were unable to conceive, although he had children from a previous relationship.  The Veteran stated that she had not experienced a menstrual cycle since 1991 through the date of the hearing.  She attributed these issues to her service in the Gulf region.

In November 2016, the Veteran was seen for an annual physical by her VA treatment provider.  She denied diarrhea and the physician noted normal bowel sounds.  Upon examination, no lymphadenopathy was present.  

In January 2017, the Veteran underwent further VA examination in conjunction with her claims.  She reported that since she came back from Saudi Arabia, she runs to the bathroom as she gets very loose diarrhea every time she eats. She reported no other gastrointestinal complaints. She complained of lymph nodes with soreness under both arm pits and under her jaw, coming and going once a month and lasting for few days to a week.  The Veteran reported that she stopped menstruating when she was in Saudi Arabia in 1991and restarted menstruating in 2014 with periods every month except for skipping a cycle about every four months.  She stated that she tried to have children. 

The examiner found no objective clinical evidence of a chronic gastrointestinal disability, lymphadenopathy, or infertility.  After review of the claims file, consideration of the Veteran's lay statements, and physical examination of the Veteran, the examiner opined that she did not suffer from gastrointestinal problems or swollen lymph nodes, and a diagnosis of infertility was unfounded.  He found that it was less likely that the conditions had an onset during service, or were caused by or the result of any injury, illness or incident that occurred during service, to include any service in Southwest Asia during the Gulf War.  The examiner found no consistency in the post-service medical records to show a disability pattern to support the claimed chronic gastrointestinal disorder or lymph node swelling and stated that his examination did not support a finding of such conditions.  In regard to fertility, the examiner stated that medical knowledge supports that not having children could be a mutual understanding between partners, due to problems of secondary male infertility, marital issues, disinterest in the part of the partner in the veteran, lack of trying to conceive, or abstinence from sexual relationship.  He further stated that medical knowledge does not support that immunization with vaccines as noted in the service treatment records can cause infertility. 

Analysis of the Veteran's service connection claims

Initially, the Board notes that the Veteran's service treatment records for both periods of service are negative as to a diagnosis for a gastrointestinal condition, swollen lymph nodes, or infertility.  The January 2017 examination report documented two episodes of diarrhea during the Veteran's service; however, both episodes resolved completely within a few days.  Furthermore, both episodes occurred in 1986, prior to her service in the Gulf War.  

Additionally, post-service VA and private treatment records contain no current diagnosis for the claimed conditions.  The January 2011 examination report diagnosed the Veteran with amenorrhea since 1991, of unknown etiology.  This statement is inaccurate, as June 2009 medical treatment records indicate that the Veteran reported a recent menstrual cycle in May 2009; subsequently, the January 2017 VA examination report documented the Veteran's report of regular cycles beginning in 2014.  Significantly, there was no mention in the examination report of a diagnosis of an infertility condition.

There are instances in which lay evidence can be competent and sufficient evidence of a diagnosis or used to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1376-77.  Here, the Veteran has not been shown to have medical knowledge or training rendering her competent to diagnose these medical issues involving complex, internal conditions not capable of lay observation.  Id.  

In the absence of competent evidence of an in-service incident or a presently existing disability, service connection under a direct theory of entitlement is not warranted for a gastrointestinal condition, swollen lymph nodes, or infertility.

Considering next the Gulf War presumption, the Veteran had qualifying service in the Southwest Asia theater of operations during the Persian Gulf War.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  As such, service connection may be established for objective indications of a qualifying chronic disability that became manifest during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more prior to December 31, 2021, which by history, physical examination, and laboratory tests, cannot be attributed to any known clinical diagnosis. 38 C.F.R. § 3.317(a).

As noted above, the service treatment records show no sign or symptoms of gastrointestinal problems, swollen lymph nodes, or infertility during active service.  Furthermore, the evidence weighs against a finding that the claimed ailments manifested to a disabling degree of 10 percent or more prior to December 31, 2016, as the January 2017 examination report found that the Veteran did not suffer from gastrointestinal problems, swollen lymph nodes, or infertility.  The January 2017 VA examiner found no objective clinical evidence of any gastrointestinal problems, lymphadenopathy, or infertility.  The Veteran has not presented nor does the record reflect any signs or symptoms of the claimed ailments that have been objectively confirmed by another party.  Absent objective findings or otherwise independently verifiable evidence of gastrointestinal problems, swollen lymph nodes, or infertility, the criteria for an undiagnosed illness or a chronic multisymptom illness are not met.  See 38 U.S.C.A. § 1117.

The Board acknowledges the Veteran's lay assertions that her symptoms are manifestations of a qualifying chronic disability as a result of exposure to environmental hazards and immunizations endured during the Gulf War.  However, given the complexity of the medical issues at hand, the January 2017 VA examiner's opinion is given significant weight in regard to the existence of any such claimed signs or symptoms, to include as a manifestation of an undiagnosed illness, and any nexus between the Veteran's service and such claimed sign or symptom.  The January 2017 opinions, provided after examination of the Veteran and thorough review of the claims file, are considered probative, as they are uncontroverted by any evidence of record, apart the Veteran's own assertions.  See Black v. Brown, 10 Vet. App. 279, 284 (1997) (in determining the weight assigned to this evidence, the Board looks at factors such as the health care provider's knowledge and skill in analyzing the medical data).  Absent countervailing medical evidence, the Board itself is prohibited from exercising its own independent judgment in the Veteran's favor.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Furthermore, the Board may also consider interest bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desires for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498, 507-13 (1995).  In this case, the Board finds that the Veteran's statements regarding her symptoms lack sufficient reliability to which credibility can attach, as they are inconsistent and in conflict with the medical evidence of record.  

As noted by the January 2017 examiner, the Veteran reported no gastrointestinal problems during VA treatment in May 2010, but reported daily diarrhea later in June 2010.  More recently, in November 2016, she denied experiencing diarrhea.  She has provided various dates of onset of her diarrhea, including in-service or as late as 2000.  It was not until May 2010, after submitting her claim, that treatment records first reflect a complaint of swollen lymph nodes.  The Veteran reported a stop in her menstrual cycle since her service in the Gulf region in 2001; VA treatment records in June 2009 reflect a May 2009 menstrual cycle.  At the April 2016 hearing before the Board, the Veteran stated that she had not experienced a menstrual cycle since mid-1991; upon VA examination in January 2017, she reported that she started menstruating in 2014, with monthly periods skipping about every fourth month.   

Because these statements, made in connection with a pending claim for VA benefits, regarding the existence and onset of the claimed conditions are inconsistent with each other and with treatment records compiled for the purposes of obtaining medical care, the Board finds that the Veteran's lay statements concerning her symptoms are not credible.  See Caluza, id.  Accordingly, they are assigned no probative value.

Based upon the above, the Board concludes that most competent and credible evidence of record weighs against a finding of service connection for a gastrointestinal disorder, swelling of the lymph nodes, or infertility.  There can be no doubt from review of the record that the Veteran rendered honorable and faithful service for which the Board is grateful.  While the Board has carefully reviewed the record in depth, it has been unable to identify a basis upon which service connection may be granted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for gastrointestinal disorder, to include as due to an undiagnosed illness, is denied. 

Entitlement to service connection for swelling of the lymph nodes, to include as due to an undiagnosed illness, is denied. 

Entitlement to service connection for infertility, to include as due to an undiagnosed illness, is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


